Exhibit 10(i)

ELEVENTH AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
THIS ELEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Eleventh Amendment”) is made as of this ___ day of October, 2010, by and among
BANK OF AMERICA, N.A., a national banking association (“Bank of America”) with
an office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a “Lender” and collectively as the “Lenders”), the LENDERS and MFRI, INC., a
Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation (“Midwesco”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), THERMAL CARE, INC., a Delaware corporation (“Thermal Care”), TDC
FILTER MANUFACTURING, INC., a Delaware corporation (“TDC”), MIDWESCO MECHANICAL
AND ENERGY, INC., a Delaware corporation (“Mechanical”) and FREEZONE HOLDINGS
LIMITED LIABILITY COMPANY, a Delaware limited liability company (“Freezone”) and
PERMA-PIPE CANADA, INC., a Delaware corporation (“Perma-Pipe Canada”).
Capitalized terms used in this Agreement have the meanings assigned to them in
Appendix A, General Definitions. Accounting terms not otherwise specifically
defined herein shall be construed in accordance with GAAP consistently applied.
MFRI, Midwesco, Perma-Pipe, Thermal Care, TDC, Mechanical, Freezone and
Perma-Pipe Canada are sometimes hereinafter referred to individually as a
“Borrower” and collectively as “Borrowers”.
WHEREAS, Borrowers (other than Mechanical, Freezone and Perma-Pipe Canada),
Agent, and the Lender signatories thereto hereto entered into that certain
Amended and Restated Loan and Security Agreement dated December 15, 2006, as
amended by that First Amendment to Amended and Restated Loan and Security
Agreement dated February 28, 2007 by and among Borrowers (other than Freezone
and Perma-Pipe Canada), Agent and Lenders, by that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated August 28, 2007 by and
among Borrowers (other than Freezone and Perma-Pipe Canada), Agent and Lenders,
by that certain Third Amendment to Amended and Restated Loan and Security
Agreement dated December 13, 2007 by and among Borrowers (other than Freezone
and Perma-Pipe Canada), Agent and Lenders, by that certain Fourth Amendment to
Amended and Restated Loan and Security Agreement dated April 17, 2008 by and
among Borrowers (other than Freezone and Perma-Pipe Canada), Agent and Lenders,
by that certain Fifth Amendment to Amended and Restated Loan and Security
Agreement dated September 7, 2008 by and among Borrowers (other than Freezone
and Perma-Pipe Canada), Agent and Lenders, by that certain Sixth Amendment to
Amended and Restated Loan and Security Agreement dated January 12, 2009 by and
among Borrowers (other than Freezone and Perma-Pipe Canada), Agent and Lenders,
by that certain Seventh Amendment to Amended and Restated Loan and Security
Agreement dated August 5, 2009 by and among Borrowers (other than Freezone and
Perma-Pipe Canada), Agent and Lender, by that certain Eighth Amendment to
Amended and Restated Loan and Security Agreement dated December 9, 2009 by and
among Borrowers, Agent and Lenders, by that certain Ninth Amendment to Amended
and Restated Loan and Security Agreement dated April 13, 2010 by and among
Borrowers, Agent and Lender and by that certain Tenth Amendment to Amended and
Restated Loan and Security Agreement dated May 11, 2010 by and among Borrowers,
Agent and Lenders (said Amended and Restated Loan and Security Agreement, as
amended from time to time, the “Loan Agreement”);
NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:
1.Definitions. Except as otherwise specifically provided for herein, all
capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.
2.Amended Definition. The definition of “EBITDA” contained in Exhibit 8.3 to the
Loan

 

--------------------------------------------------------------------------------

Exhibit 10(i)

Agreement is hereby deleted and the following is inserted in its stead.
 
“EBITDA - with respect to any fiscal period, the sum of Consolidated Net Income
(Loss) before Interest Expense, income taxes, depreciation and amortization for
such period (but excluding any extraordinary gains for such period), plus the
amount of any expenses or charges deducted from Consolidated Net Income for the
applicable period in connection with the closure and write down of TDC's
facility at 1331 South 55th Court, Cicero, Illinois; provided that the aggregate
amount of add-backs to EBITDA as a result of any such charges or expenses shall
not exceed $2,500,000, plus the amount of any expenses or charges deducted from
Consolidated Net Income for the applicable periods ending on or prior to
January 31, 2012 in connection with the closure and write down of Midwesco's
South African Subsidiary; provided that the aggregate amount of add-backs to
EBITDA as a result of any such charges or expenses shall not exceed $500,000;
plus the amount of any non-cash expenses or charges deducted from Consolidated
Net Income related to management, director or employee equity incentive plans;
provided that, to the extent any Borrower incurs any cash expense, charge or
expenditure related to such equity incentive plans or repurchases any Security
issued under any such equity incentive plan, the amount of such expense, charge,
expenditure or repurchase price, to the extent not already deducted from
Consolidated Net Income, shall be subtracted from the applicable period's
EBITDA, all as determined for Borrowers and their Subsidiaries on a Consolidated
basis and in accordance with GAAP.”
3.Unsecured Guaranties. Agent and Lenders hereby consent to: (x) Borrowers
providing an unsecured guaranty of the obligations of Perma-Pipe India Pvt. Ltd.
(“PPIL”) owing to HSBC arising out of a performance bond issued by HSBC for the
benefit of PPIL so long as the principal amount of such guaranty does not exceed
$1,500,000; and (y) Borrowers providing an unsecured guaranty to Insituform,
Inc. in connection with Money Borrowed owing by Canadian Joint Venture (Bayou
Perma-Pipe Canada, Ltd.) to Insituform, Inc., so long as the principal amount
owing under such guaranty does not exceed $2,500,000.
4.Conditions Precedent. This Eleventh Amendment shall become effective upon
receipt by Agent of a fully executed copy of this Eleventh Amendment.
5.Governing Law. This Eleventh Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to the
principles thereof relating to conflict of laws.
6.Execution in Counterparts. This Eleventh Amendment may be executed in any
number of counterparts, which shall, collectively and separately, constitute one
Agreement.
7.Continuing Effect. Except as otherwise provided herein, the Loan Agreement
remains in full force and effect.
(Signature Page Follows)

 

--------------------------------------------------------------------------------

Exhibit 10(i)

(Signature Page to Eleventh Amendment to
Amended and Restated Loan and Security Agreement)
 
MFRI, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: VP CFO
 
MIDWESCO FILTER RESOURCES, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
PERMA-PIPE, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
THERMAL CARE, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
TDC FILTER MANUFACTURING, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
MIDWESCO MECHANICAL AND ENERGY, INC.
By: /s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President


 

--------------------------------------------------------------------------------

Exhibit 10(i)

(Signature Page to Eleventh Amendment to
Amended and Restated Loan and Security Agreement)
 
 
FREEZONE HOLDINGS LIMITED LIABILITY COMPANY
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Manager
 
PERMA-PIPE CANADA, INC.
By:/s/ Michael D. Bennett
Name: Michael D. Bennett
Title: Vice President
 
BANK OF AMERICA, N.A., as Agent and as a Lender
By: /s/Brian Conole
Name: Brian Conole
Title: Senior Vice President

 

 